   Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 1 of 10 PageID #:229




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

 Bill Prim et al,

                    Plaintiff,
                                                Case No. 3:20-cv-50094
        v.
                                                Honorable Iain D. Johnston
 Kwame Raoul,

                    Defendant.


                    MEMORANDUM OPINION AND ORDER

      This case boils down to a group of Illinois sheriffs’ desire to assist federal

officers with their immigration enforcement function by cooperating with

Immigration and Customs Enforcement detainer requests. To that end, the Sheriffs

seek a declaration that the Illinois Trust Act—which prevents such cooperation—is

preempted by federal law. But before this Court can adjudicate the case on the

merits, it must be assured that it is empowered by the Constitution to hear the

case. Because the Court holds that the Sheriffs lack standing, the Court must grant

the Illinois Attorney General’s motion to dismiss. Still, the Court grants Plaintiffs

leave to amend their complaint by February 5, 2021, to sufficiently allege standing.

If Plaintiffs decline to amend their complaint by that date, the case will be

dismissed with prejudice.

I. Discussion

      Because the Illinois Attorney General made a facial, rather than factual,

challenge to jurisdiction, the Court must “accept as true the pleaded factual matter


                                           1
   Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 2 of 10 PageID #:230




and draw all reasonable inferences in favor” of the Plaintiffs. Democratic Party of

Wis. v. Vos, 966 F.3d 581, 585 (7th Cir. 2020). Plaintiffs must allege sufficient facts

to establish that they have suffered an injury in fact that is fairly traceable to

Defendant’s action. Furthermore, that injury must be redressable by a favorable

outcome in this litigation. Lujan v. Def. of Wildlife, 504 U.S. 555, 560–61 (1992).

      A. Injury in Fact

      At issue is whether Plaintiffs can satisfy the first prong of the test—whether

they have suffered an injury in fact. This requires the Plaintiffs to show that they

have suffered “an invasion of a legally protected interest that is concrete and

particularized and actual or imminent, not conjectural or hypothetical.” Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1548 (2016). Furthermore, state officials challenging the

constitutionality of a state law must show that they have been injured “in a

personal and individual way.” Rauner v. AFSCME, No. 15 C. 1235, 2015 U.S. Dist.

LEXIS 65085, at *11–12 (N.D. Ill. May 19, 2015) (citing Lujan, 504 U.S. at 560 n.1)

(explaining that “state officials generally lack standing to challenge the

constitutionality of state law in federal court where their interests are official as

opposed to” personal).

      Defendant contends that Plaintiffs have not suffered “a particularized injury

that adversely affects them in their personal capacities.” Dkt. 19, at 12. In response,

Plaintiffs argue that the Illinois Trust Act creates conflicting duties. On the one

hand, they can choose to violate that state law by complying with ICE detainer

requests. Alternatively, they can—as they see it—violate the U.S. Constitution and



                                            2
    Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 3 of 10 PageID #:231




federal statutory law by declining ICE detainer requests in compliance with state

law. Essentially, Plaintiffs argue that the Illinois Trust Act is preempted by federal

law and the Supremacy Clause, and that following such a law would violate their

oath of office to uphold the Constitution and would subject them to litigation. As

their brief acknowledges, the claim amounts to a pre-enforcement challenge to the

Illinois Trust Act. Dkt. 27, at 11–13. But this challenge presents multiple standing

issues.

       A plaintiff is not required to wait for their arrest before challenging the

constitutionality of a law. ACLU v. Alvarez, 679 F.3d 583, 590–91 (7th Cir. 2012). In

a pre-enforcement action, a plaintiff satisfies the injury-in-fact requirement of

Article III standing by showing “an intention to engage in a course of conduct

arguably affected with a constitutional interest, but proscribed by a statute,” and

that the plaintiff is under “a credible threat of prosecution.” Id. (quoting Babbitt v.

Unite Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979)). Furthermore, the

existence of the challenged statute “implies a threat to prosecute” such that

plaintiff’s assertion of future harm is not speculative. Id. (quoting Bauer v. Shepard,

620 F.3d 704, 708 (7th Cir. 2010)).

       No one contests that Plaintiffs intend to engage in conduct proscribed by

statute. The whole point of this action is that Plaintiffs wish to cooperate with ICE

detainer requests—and indeed have cooperated with such requests 1—and that such


1In fact, Sheriff Snyders is currently the defendant in a case before the undersigned Judge
in which he admittedly cooperated with an ICE detainer request. Castillo v. Snyders, No.
3:19-cv-50311, 2020 U.S. Dist. LEXIS 199697 (N.D. Ill. Oct. 27, 2020). Still, the complaint is
slim on details about Plaintiffs’ receiving such detainer requests or that they acted on them.
                                              3
   Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 4 of 10 PageID #:232




conduct is proscribed by the Illinois Trust Act. The point of contention, therefore, is

whether such action involves a constitutional interest and whether Plaintiffs are

under a credible threat of prosecution, such that the injury satisfies the imminence

and concreteness requirements of Articles III.

      B. Constitutional Interest

      The first question the Court must answer is whether Plaintiffs have alleged

“an intention to engage in a course of conduct arguably affected with a

constitutional interest, but proscribed by a statute.” ACLU v. Alvarez, 679 F.3d 583,

590–91 (7th Cir. 2012). The object of this litigation is the Illinois Trust Act, which

prevents Plaintiffs from cooperating with an ICE detainer request, as Plaintiffs

wish. Thus, Plaintiffs have alleged that they are proscribed from engaging in a

course of conduct that they want to engage in. But is that course of conduct

“arguably affected with a constitutional interest”?

      The pre-enforcement standing case law in this circuit and others largely

invokes First and Second Amendment interests. Those cases clearly and directly

invoke constitutional interests. Here, the Illinois Trust Act prevents the Plaintiffs

from using their positions as county sheriffs to cooperate with federal immigration

enforcement officers to detain suspected undocumented persons. Although a

person’s constitutional rights are clear in the First and Second Amendment cases,

Plaintiffs invoked constitutional rights are less clear in this case. They point to

their oaths of office to uphold the Constitution of the United States and to follow

federal law and to their potential for adverse litigation. But they fail to cite any pre-



                                            4
    Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 5 of 10 PageID #:233




enforcement standing cases that so liberally interpret the constitutional interest

requirement.

       First, Plaintiffs do not cite any cases for the proposition that upholding an

oath of office is the kind of “constitution interest” contemplated by pre-enforcement

standing law. They instead cite to Bd. of Educ. v. Allen, 392 U.S. 236, 241 (1968) for

the proposition that certain state officials have standing to challenge state

statutes. 2 There, the statute at issue required school districts to purchase and loan

textbooks to students. The plaintiffs sued because they believed the state law to be

unconstitutional and believed that following that law would require them to violate

their oath to uphold the U.S. Constitution. Dkt. 27, at 11. But the Appellees in Allen

did not challenge standing. The Court did, however, note in a footnote that the

plaintiffs undoubtedly had standing because they were put in a position to either

violate their oath of office or violate the law, which would subject them to expulsion

from office and a reduction of funds for their department. Allen 392 U.S. at 241 n.5.

Here, Plaintiffs have not alleged any facts showing that—like the Allen plaintiffs—

they are subject to expulsion from office or any other similar disciplinary action.

Thus, the plaintiffs in Allen alleged a greater harm than Plaintiffs allege here.

       Second, Plaintiffs’ argument is based on a false premise. Plaintiffs assume

that ICE detainer requests are compulsory. But because ICE detainer requests are

not compulsory, there is no statutory law for Plaintiffs to violate.



2For purposes of this discussion, the Court sets aside the issue as to whether Allen remains
good law. See D’Amico v. Schwiker, 698 F.2d 903, 906 (7th Cir. 1983) (stating that Allen
does not withstand subsequent standing decisions by the Supreme Court).
                                             5
   Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 6 of 10 PageID #:234




      The Code of Federal Regulations explicitly provides that ICE detainers are

not compulsory. “The detainer is a request that such agency advise the Department,

prior to release of the alien; in order for the Department to arrange to assume

custody, in situations when gaining immediate physical custody is either

impracticable or impossible.” 8 C.F.R. § 287.7(a). This language is not ambiguous.

The plain text removes all doubt that ICE detainer forms issue a request to local

officials and not a compulsory duty. Furthermore, federal courts have been clear on

this point. They have repeatedly held that ICE detainers are requests and the

Villars court noted that a compulsory ICE detainer would offend the

anticommandeering requirements of the Tenth Amendment. E.g., Villars v.

Kubiatowski, 45 F. Supp. 3d 791, 802 (N.D. Ill. 2014) (collecting cases). Because ICE

detainer requests are not compulsory, Plaintiffs do not violate federal law by

complying with the Illinois Trust Act. So, even if violating their oath of office were

enough to confer standing, the argument would still fail because they have not

violated their oath of office by complying with state law.

      C. Credible Threat of Prosecution

      Even if Plaintiffs amend their complaint to properly allege a constitutional

interest, they must allege facts to show that they are under a credible threat of

prosecution. The standard pre-enforcement standing language noted above uses the

words “arrest” and “prosecution.” This implies that pre-enforcement challenges

apply to threats of criminal prosecution. Neither party has included argumentation

in their briefs regarding whether pre-enforcement challenges in non-criminal



                                           6
    Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 7 of 10 PageID #:235




contexts must meet a different standard or whether such threats of civil litigation

are sufficient at all. Although this precise issue was not raised in the parties’

briefing, because it is a jurisdictional issue, the Court has a duty to raise it sua

sponte. See Cook v. Winfrey, 141 F.3d 322, 325 (7th Cir. 1998).

       The Seventh Circuit applied pre-enforcement standing in a Chicago city

ordinance in which plaintiffs were challenging the City’s decision to ban firing

ranges within city limits. Ezell v. City of Chicago, 651 F.3d 684, 695–96 (7th Cir.

2011). But in Ezell, the Seventh Circuit did not contemplate the question of whether

civil enforcement is sufficient to satisfy the “credible threat of prosecution”

standard. Thus, Ezell does not bind this Court on that point. United States v. L. A.

Tucker Truck Lines, Inc., 344 U.S. 33, 38 (1952) (“Even as to our own judicial power

or jurisdiction, this Court has followed the lead of Mr. Chief Justice Marshall who

held that this Court is not bound by a prior exercise of jurisdiction in a case where it

was not questioned and it was passed sub silentio.”); see also Maryland Ins. Co. v.

Attorneys’ Liability Assurance Soc., Ltd., 748 F. Supp. 627, 631 (N.D. Ill. 1990)

(citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 119 (1984)

(“[When] questions of jurisdiction have been passed on in prior decisions sub

silentio, this Court has never considered itself bound when a subsequent case finally

brings the jurisdictional issue before us.”)). For now, the Court recognizes that this

could be an issue but rests its decision on other grounds. 3



3If Plaintiffs are able to amend the complaint to satisfy the other standing defects, the
Court may bring this potential issue into the forefront to further assure itself that it
possesses the constitutional authority to hear the case.
                                              7
    Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 8 of 10 PageID #:236




       Even if pre-enforcement challenges can be brought when Plaintiffs are

threatened only with civil and not criminal action, the Illinois Trust Act itself does

not subject Plaintiffs to injury. They claim to be subject to suit under the Illinois

Trust Act, but nothing in the text of the statute explicitly provides for civil or

criminal penalties for officials acting contrary to the Act. Instead, it provides for

immunity to those officials acting in good faith under the Act. 5 Ill. Comp. Stat.

805/15.

       Plaintiffs allege that two of them have endured civil actions that arose from

their prolonged detention of undocumented persons in violation of the Illinois Trust

Act. Dkt. 1, ¶¶ 56–57. Furthermore, they allege that the Attorney General of the

United States has filed actions against states for limiting local law enforcement’s

ability to cooperate with federal immigration officers. Id. ¶¶ 59–60. But these

allegations are not sufficient.

       First, past harms are not necessarily an indication of future harms. 4

Plaintiffs have not sufficiently shown that they will continue to be subject to

litigation in the future. They have not alleged that they will continue to receive ICE

detainer requests, or when. At this point, Plaintiffs can only speculate that they will

detain undocumented persons in the future and that they would be asked to detain



4See City of L.A. v. Lyons, 461 U.S. 95 (1983) (quoting O’Shea v. Littleton, 414 U.S. 488,
493–96 (1974) (“’[W]e observed that [past] exposure to illegal conduct does not in itself show
a present case or controversy regarding injunctive relief . . . if unaccompanied by any
continuing, present adverse effects.’ Past wrongs [are] evidence bearing on ‘whether there is
a real and immediate threat of repeated injury.’ But the prospect of future injury rest[s] ‘on
the likelihood that [plaintiffs] will again be arrested for and charged with violations of the
criminal law and will again be subjected to bond proceedings, trial, or sentencing before
petitioners.’”).
                                              8
   Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 9 of 10 PageID #:237




such persons. Furthermore, any litigation by the Attorney General of the United

States to challenge laws like the Illinois Trust Act would likely not name the

Plaintiffs directly as defendants. Instead, the proper defendant in that action would

be the Illinois Attorney General, not the 102 sheriffs in Illinois. See, e.g., Dep’t of

Justice, Department of Justice Files Suit to Enjoin Two Aspects of New Jersey

Attorney General Law Enforcement Directive on Immigration, Justice.gov (Feb. 10,

2020), https://www.justice.gov/usao-nj/pr/department-justice-files-suit-enjoin-two-

aspects-new-jersey-attorney-general-law-0.

       Second, the threat of litigation must be against Plaintiffs in their personal

capacity, and not merely their official capacity. Rauner v. AFSCME, 2015 U.S. Dist.

LEXIS 65085, at *11–12 (citing Lujan, 504 U.S. at 560 n.1); see also City of L.A. v.

Lyons, 461 U.S. 95, 101 (1983) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962))

(Plaintiffs must demonstrate a ‘personal stake in the outcome’ in order to ‘assure

that concrete adverseness which sharpens the presentation of issues’ necessary for

the proper resolution of constitutional question.”). But Plaintiffs have not included

allegations in their complaint that lay out how any such litigation affects them

personally. Does the litigation against them cost them money directly, or are those

costs paid by the government? Does it subject them to expulsion from office, or are

fines levied against them personally—as opposed to fines paid by their office? The

complaint is void of any such allegations.




                                             9
  Case: 3:20-cv-50094 Document #: 41 Filed: 01/21/21 Page 10 of 10 PageID #:238




II. Conclusion

      Article III standing law is founded, in part, on federalism, at least the

prudential component of the doctrine. Lyons, 461 U.S. at 112; Juvenile Matters

Trial Lawyers Ass’n. v. Judicial Dep’t., 363 F. Supp. 2d 239, 243-44 (D. Conn. 2005).

To be sure, if the Court has jurisdiction, it will address the merits of a case. But the

Court must be ever vigilant in the face of such important principles to ensure that

the right plaintiffs challenge the law. Because Plaintiffs have not assured the Court

that they meet the requirements of Article III, this Court must grant Defendant’s

motion to dismiss [18]. But the Court dismisses the case without prejudice.

Morrison v. YTB Int’l., 649 F.3d 533, 535 (7th Cir. 2011). Plaintiffs have until

February 16, 2021, to amend the complaint and sufficiently allege standing.

Counsel is reminded that such filing must meet the requirements of Federal Rule of

Civil Procedure 11.



Date: January 21, 2021

                                                          ___________________________
                                                           Honorable Iain D. Johnston
                                                          United States District Judge
                                                            Northern District of Illinois
                                                                     Western Division




                                           10
